Citation Nr: 0405585	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-09-021	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
educational assistance benefits, calculated in the amount of 
$1,822.67, was properly created, and if so, whether the 
appellant is entitled to a waiver of recovery of that 
overpayment.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The appellant is a member of the Selected Reserve.  His claim 
comes before the Board of Veterans' Appeals (Board or BVA) on 
appeal from a December 2002 determination of the education 
center at the VA Regional Office in Muskogee, Oklahoma (RO).  
The file was transferred to the Oakland VARO to afford the 
appellant a hearing near his home.  The appellant testified 
in May 2003 before the undersigned at the Oakland RO.

The appeal has been certified as to one issue: whether an 
overpayment of VA educational assistance benefits, calculated 
in the amount of $1,822.67, was properly created.  The 
appellant has made clear, however, that if this overpayment 
is found to be properly created, he wishes to seek a waiver 
of recovery of that overpayment and he had filed a timely 
waiver request.  The RO did not reach the question of waiver 
of the indebtedness.  Since the claim includes the matter of 
waiver of the indebtedness and because the current record, 
including evidence received at the hearing before the Board, 
is sufficient to resolve the matter favorably to the 
appellant in this decision, the Board will also address the 
matter of a waiver of recovery of the overpayment.  See 
Narron v. West, 13 Vet. App. 223, 229 (1999) (BVA erred in 
declining to address issue of waiver upon finding that debt 
was properly created).  


FINDINGS OF FACT

1.  VA awarded the appellant educational assistance benefits 
for courses pursued from August 2001 to December 2001, which 
were part of an unapproved certificate program. 

2.  Upon learning that these courses were not approved, VA 
removed its prior award of educational assistance benefits, 
thereby creating an overpayment to the appellant.

3.  The appellant was free from fraud, misrepresentation and 
bad faith in the creation of the overpayment.

4.  The appellant was not at fault in the creation of the 
overpayment.

5.  VA was not at fault in the creation of the overpayment.

6.  The appellant received VA educational assistance benefits 
to which he was not entitled.

7.  The appellant did not relinquish a valuable right or 
change his position in reliance on the erroneously paid 
benefits.

8.  Collection of the debt would cause undue financial 
hardship.


CONCLUSIONS OF LAW

1.  An overpayment of VA educational assistance benefits, 
calculated in the amount of $1,822.67, was properly created.  
10 U.S.C.A. § 16136(b) (West 2002); 38 C.F.R. § 21.4210 
(2003).

2.  The recovery of an overpayment of VA educational 
assistance benefits, calculated in the amount of $1,822.67, 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The basic facts of this case are not in dispute.  In October 
2001, VA awarded the appellant educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(Chapter 1606), for courses pursued from August 2001 to 
December 2001.  In February 2002, VA awarded the appellant 
additional Chapter 1606 educational assistance benefits for 
courses pursued from January 2002 to May 2002.  In December 
2002, VA conducted a compliance survey and learned that the 
courses the appellant pursued from August 2001 to December 
2001 and from January 2002 and May 2002 were part of an 
unapproved certificate program.  Based on this information, 
VA removed its prior award of educational assistance 
benefits, creating an overpayment to the appellant in the 
amount of $3,423.64.  Subsequently, the State approving 
agency retroactively approved the courses the appellant 
pursued from January 2002 to May 2002.  Based on this action, 
VA reinstated its prior award of educational assistance 
benefits for courses pursued from January 2002 to May 2002, 
thereby reducing the existing overpayment to an amount of 
$1,822.67.  The issue now before the Board is whether this 
overpayment was properly created, and if so, whether the 
appellant is entitled to a waiver of recovery of that 
overpayment.  

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The United States Court of Appeals for 
Veterans Claims (Court) has mandated that VA ensure strict 
compliance with the notification and assistance provisions of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the Secretary).  

In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the 
Court held that the notification and assistance provisions of 
the VCAA were not applicable to cases involving waivers of 
overpayments because the statute at issue in such cases was 
found in a different chapter of title 38 of the United States 
Code than the chapter to which the VCAA provisions were 
relevant.  Regardless, given the favorable outcome of the 
appellant's appeal, explained below, the Board's decision to 
proceed in adjudicating the appellant's claim does not 
prejudice the appellant in the disposition thereof and any 
failure to remand for VCAA development is harmless.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

A.  Creation of Overpayment

VA may pay educational assistance to an individual eligible 
for such assistance under Chapter 1606 only if the individual 
is pursuing a course approved in accordance with the 
provisions of Chapter 36, Title 38, United States Code.  
Courses are approved for this purpose by a State approving 
agency designated to do so (or by VA in some instances).  
10 U.S.C.A. § 16136(a) (West 2002); 38 C.F.R. § 21.4210 
(2003).  

In this case, as previously indicated, VA awarded the 
appellant educational assistance benefits for courses pursued 
from August 2001 to December 2001, which were certified by 
the school to be part of an Associate Degree program but were 
actually part of an unapproved certificate program at Mission 
College.  Upon learning through a subsequent compliance 
survey at the school that these courses were not approved, VA 
removed its prior award of educational assistance benefits, 
thereby creating an overpayment to the appellant.

The appellant does not dispute that he pursued unapproved 
courses during the time period at issue.  Rather, in written 
statements submitted since June 2001, and during his May 2003 
hearing, he contends that he would not have pursued such 
courses had he known that VA did not approve them.  He 
indicated that he worked closely with the VA representative 
and counselors at Mission College to ensure that he was 
pursuing courses for which he would receive VA educational 
assistance benefits.  Due to their faulty guidance, however, 
he enrolled in unapproved courses.  

The appellant explained that, since his initiated his appeal, 
the Supervisor of Admissions and Records at Mission College 
has admitted that she mistakenly forgot to certify the 
courses that the appellant pursued from August 2001 and 
December 2002.  She endeavored to rectify her mistake by 
retroactively approving these courses, but an effective date 
prior to January 2002 for this approval could not be 
assigned.  The appellant argues that he should not be held 
responsible for this individual's mistake.

The Board acknowledges the appellant's arguments.  There is 
no statutory or regulatory provision, however, that would 
allow VA or the Board to find that the overpayment was 
improperly created based on the facts presented and the 
reasons asserted.  First, a mere belief in entitlement is 
insufficient to confer entitlement when the statutory and 
regulatory provisions do not so allow.  Second, the 
provisions governing the payment of educational assistance 
benefits are clear; in order to receive such benefits for 
courses pursued, the appellant must show that those courses 
were approved either by a State approving agency or VA.  Even 
assuming Mission College's representatives were required to 
inform the appellant correctly about the courses he should 
pursue, the remedy for breach of such an obligation could not 
involve payment of benefits where statutory requirements for 
such benefits are not met.  Harvey v. Brown, 6 Vet. App. 416, 
424 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded).  

In sum, the overpayment at issue results from VA's action of 
removing an improper award of educational assistance benefits 
paid for unapproved courses pursued from August 2001 to 
December 2001.  This action was necessary because VA is not 
legally authorized to award such benefits for unapproved 
courses.  The Board thus concludes that the overpayment was 
properly created and was not a result of sole VA error.  As 
the law in this case is dispositive, this portion of the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).




B.  Waiver of Overpayment

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment.  38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 
1.963(a) (2002).  In this case, the appellant had no 
knowledge of the fact that, from August 2001 to December 
2001, he was pursuing courses that were part of an unapproved 
certificate program.  Accordingly, the Board finds no fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment.  Waiver of the recovery 
of the overpayment is thus not precluded under the provisions 
set forth in 38 U.S.C.A. § 5302(c).

To complete the analysis required to fully adjudicate the 
matter on appeal, the Board must determine whether recovery 
of the overpayment would be against the principles of equity 
and good conscience under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2003).  The standard of "equity and 
good conscience" is to be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The elements to be considered when 
applying the standard include: the fault of the debtor, the 
fault of VA, whether recovery would nullify the objective for 
which benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, 
whether the debtor relinquished a valuable right or changed 
his position by reason of having relied on the erroneous 
benefits, and whether collection would deprive the debtor and 
his family of basic necessities by causing undue hardship.  
38 C.F.R. § 1.965(a).

As previously indicated, the appellant had no knowledge that 
the courses he pursued from August 2001 to December 2001 were 
part of an unapproved certificate program.  Since he filed 
his appeal, a representative from Mission College has 
apparently conceded that, due to an error in failing to 
approve these courses, the appellant lost VA educational 
assistance benefits to which he would otherwise have been 
entitled.  In any event, given the facts in this case, the 
Board finds that the appellant was not at fault in the 
creation of the overpayment resulting from the payments he 
received for coursework from August to December 2001.

VA also was not at fault in the creation of the overpayment.  
In enrollment certifications received at the RO in January 
2002, a representative from Mission College certified that 
the appellant was enrolled in an "A.A in CIT" program.  VA 
interpreted this notation to mean that the appellant was 
pursuing an associate's degree.  At that time, VA did not 
know that the noted program was actually an unapproved 
certificate program.  When VA learned this fact, the 
appellant's previously paid award of educational assistance 
benefits was quickly adjusted.  

With regard to the remaining elements for consideration, the 
evidence discloses that the appellant admittedly received VA 
educational assistance benefits to which he was not entitled.  
Therefore, recovery of the overpayment would not defeat the 
purpose or objective of the program.  As to whether a waiver 
of recovery of the overpayment would result in the 
appellant's unjust enrichment, the amount in question of 
relatively small and the matter is essentially inapplicable 
in the Board's judgment considering that the funds were used 
for educational purposes.  On the other hand, there is no 
evidence that the appellant relinquished a valuable right or 
incurred a legal obligation as a result of his reliance on 
the additional benefits.  The only action taken by the 
appellant with regard to the mistakenly issued VA educational 
assistance benefits was utilizing them for school-related 
items, such as books.  Essentially, this simply shifted debt 
to an alternative creditor, VA.

As to the element of undue financial hardship, the appellant 
contends that he would have difficulty repaying the debt.  In 
a VA Form 20-5655 (Financial Status Report) (FSR) dated 
January 2003, he reported that he had four dependents.  He 
also reported that his monthly income totaled $3,044.00, and 
that his monthly expenses (with installment contracts and 
other debts) totaled $2,657.00.  He did not include clothing 
or other incidentals in his list of monthly expenses, but 
listed assets, including cash ($6,000.00), real estate, an 
automobile, IRAs, a thrift savings plan and child college 
trust, totaling $84,529.00.  These figures appear to 
establish that the appellant's monthly income exceeds his 
monthly expenses by $387.00.  However, this matter is unclear 
as the appellant included $620.00 as rental income, but then 
noted on the back of the financial statement that he was not 
receiving any income from his rental property.  He explained 
that the renter sent the rent directly to the mortgage 
company.  At that time, the appellant noted that he could pay 
$20.00 monthly toward the overpayment at issue.  

The appellant has since indicated that his expenses have 
increased and that his income has decreased.  During his 
hearing, he specifically pointed out that his monthly net 
take home pay was approximately $2,000.00 ($276.00 less than 
previously reported).  He indicated that this represented a 
loss of income of $300.00 or $400.00.  He also explained 
that, technically, he had gained another dependent, a veteran 
who required the appellant's financial assistance.  The Board 
accepts this testimony as evidence of the appellant's more 
recent financial picture.  Considering this picture in 
conjunction with the question of whether the veteran's total 
income actually includes $620.00 of rent, the Board finds 
that collection of the debt would deprive the appellant of 
basic necessities by causing undue hardship.

Having considered the aforementioned elements collectively 
and having accorded greater weight to the elements of fault 
and financial ability to repay the debt, the Board concludes 
that recovery of the overpayment of $1,822.67 would be 
against the principles of equity and good conscience.  The 
evidence thus supports a waiver of recovery of that 
overpayment.  That portion of the appellant's claim may 
therefore be granted.


ORDER

A waiver of recovery of a properly created overpayment of VA 
educational assistance benefits, calculated in the amount of 
$1,822.67, is granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



